Title: From George Washington to Alexander McDougall, 22 June 1781
From: Washington, George
To: McDougall, Alexander


                        
                            Sir
                            Head Quarters New Windsor June 22d 1781
                        
                        On your taking the Command of West Point, I wish your attention to the following perticulars. Visit the
                            Redoubts twice or thrice in a week at uncertain periods. call the Roles regularly, and every Man to be present or
                            satisfactorily accounted for. the Redoubts to be kept perfectly clean & sweet. no officer to be absent without
                            your leave; nor any Soldier without leave from a Field Officer. ten days wood, water & provisions to be deposited
                            in each Redoubt; the Garrison to sleep within them, and to keep, at least, two Sentries upon the Parapet. the supper
                            Barracks to be clean’d out & kept for Hospitals, & perticular attention will be paid to prevent damage
                            being done either to Barracks or Houses. if there shou’d be provisions in any of the Public Magazines, it must be
                            frequently inspected; and the safety of the Magazines of Military Stores will require your perticular attention.
                        I shall furnish you with a detail of the number of Men, that I think wou’d be necessary for the defence of
                            each Work; but I wish it not to influence you so far as to prevent your increasing or diminishing the number whenever you
                            think necessary. I am, Sir, with personal respect, your most Obedt Servant
                        
                            Go: Washington

                        
                    